Case 13-62035-6-dd             Doc 241       Filed 02/11/19 Entered 02/11/19 09:26:19          Desc Main
                                            Document      Page 1 of 1

                                        United States Bankruptcy Court
                                        Northern District of New York
                                                 All Divisions

                  This Form Is To Be Used For Motion 1 Calendar Only.
 Case Name: Vincent D. Iocovozzi

 Case No.: 13-62035-6-dd

 Division: Utica

 Adversary Proceeding No. (if applicable):


            Adjournment Request 2 for Hearing on Motion at Docket No.:

            Reason for Adjournment Request:

            Original Return Date of Motion:

            Number of prior adjournment request that have been made

            Notification of Withdrawal of            Motion;        Opposition/Response;   Other:
            at Docket No.:

            Notification of Settlement of Motion at Docket No.:              205

 Date of Hearing: 2/12/2019

 Requested Adjourned Hearing Date: N/A

 Requesting Attorney’s Name, Office Address, Phone and Email Address:
   Carol Malz, Esq. (NYND 510655)
   15476 State Highway 23
   Davenport Center, NY 13751
   (607) 349-7925, camalz12@outlook.com
 Consent of All Parties Obtained?      Yes       No - Absent compelling reasons,
 adjournments will not be granted without the consent of all parties.

 Cc: Mark W. Swimelar, Esq., Patrick Radel, Esq.
           This Form Must Be E-Filed Not Later Than 2 p.m. on the Day Prior
            to the Hearing. When E-Filing, This Form Must Be Linked to the
                   Motion to Which the Request/Notification Pertains.

 1
     See www.nynb.uscourts.gov for the form relative to motion dates.
 2
     If your request is denied, you will be notified by Chambers.
 CH:LR9013A(11/05/2012)
